Opinion by
Sullivan, J.
In accordance with stipulation of counsel the merchandise in question was held dutiable as follows: (1) uninflated rubber balls or so-called beach balls the same as those the subject of United States v. Woolworth (24 C. C. P. A. 338, T. D. 48770) at 30 percent under paragraph 1502; (2) wooden lacquered cabinets similar to those the subject of Abstract 37636 at 33⅝ percent under paragraph 412; and (3) microscope sets at 45 percent under paragraph 228 (b), United States v. Wolf (26 C. C. P. A. 243, C. A. D. 23) followed.